By the Court :
Section 463 of the code of civil procedure, (S. & C.’s Stat. 1089), reads as follows:
“ After the issuing of execution against property, any person indebted to the judgment debtor, may pay to the sheriff the amount of his debt, or so much thereof as may be necessary to satisfy the execution, and the sheriff’s receipt shall be a sufficient discharge for the amount so paid, or directed to be credited by the judgment creditor on the execution.”
Section 202 regulating the jurisdiction and procedure before justices of the peace, etc. (S. & C.’s Stat. 804), reads as follows:
“ The provisions of the act entitled ‘ an act to establish a code of civil procedure,’ passed March 11, 1853, which are in their nature applicable to the jurisdiction and proceedings before justices, and in respect to which no special provision is made by statute, are applicable to the proceedings before justices of the peace.”
So far as we are aware, section 463 of the code, copied above, contains the only statutory provisions upon the subject matter to which it relates. And we are of opinion that those provisions are, in their nature, applicable to the jurisdiction *178and proceedings before justices of the peace. Such application is expressly authorized by section 202 of the justices’ code above recited.
From this view, it follows that the demurer of the plaintiff to the answer of the defendant was properly overruled in thg court of common pleas
Judgment affirmed.